Emery, J.
The indictment charges that the respondent maliciously published by printing in a daily newspaper, in Portland, the following language concerning Charles A. Plummer then a deputy sheriff, specially charged with the enforcement of the *293liquor law in Portland, to wit: — “Against what man is Deputy-Sheriff Charles A. Plummer now plotting by the employment of a needy man who shall act as spotter, that some one who has incurred the liquor deputy’s displeasure may be punished ? Who will be the next young man to lay himself liable to State prison for a term of years by taking a false oath by direction of this guardian of our laws ?”
The respondent, admitting all the allegations by his demurrer, contends in his • argument that this language so published does not constitute a criminal libel.
This question was wholly one for the jury, since under our constitution and statute, in all indictments for libels, the jury determines the law as well as the facts. Const. Art. 1, § 4; R. S., c. 129, § 5. But since this provision is for the benefit of the accused, he may waive it by admitting the allegations of fact, and asking the court to determine the law. State v. Gould, 62 Maine, 507. Hence the case is properly before us.
The respondent urges that the language published does not accuse Mr. Plummer of any criminal offense. Such a charge is not essential to a' criminal libel. There is a wide difference in this respect between words spoken, .and words printed in a newspaper. Many words which merely spoken are not actionable become punishable as libellous when embedded in type and circulated in a newspaper. Tillson v. Robbins, 68 Maine, 295. This point in argument, therefore, must be overruled.
The various common law definitions of criminal libel need not be cited, since the statute, R. S., c. 129, § 1, sufficiently describes what written words, maliciously published, will constitute a punishable libel. They are any such words, “tending to provoke him [the victim] to wrath, expose him to public hatred, contempt or ridicule, or to deprive him of the benefits of public confidence and social intercourse.” Reading now in the light of this statute the written or printed words published by the respondent, it must be evident that they tend directly to bring about one if not more of the results named in the statute. They are defamatory in that they tend to injure Mr. Plummer’s reputation. His integrity as *294an individual and as a public officer is distinctly assailed. If he were guilty of such conduct as the words clearly imply, he would deserve public hatred, contempt and ridicule; and would forfeit the benefits of public confidence and social intercourse. If innocent, such words would be provocative of wrath, and would endanger his standing with the public until at least their falsity was made equally well known. In either event, his reputation as a public officer would for a time at least be seriously injured.
The respondent further urges that he asserted nothing against Mr. Plummer but only asked some questions. It is immaterial whether he asserted, or only suggested, whether he used the declarative or interrogative form. Adams v. Lawson, 17 Gratt. 250 (94 Am. Dec. 455). Insinuations may be as defamatory as direct assertion, and sometimes even more mischievous. The effect, the tendency of the language used, not its form, is the criterion. The libeller cannot defame and escape the consequences by any dexterity in style.
The respondent urges still again that the language may, perhaps, be so construed and explained as not to be defamatory, and that if this can possibly be done such construction is to be taken as the true one — the one intended by the writer. He endeavors with much ingenuity to show how this can be done in this case. Here, however, the want of sufficient skill in style may subject the writer to a punishment he .hoped to avoid. He should avoid defamatory style as well as defamatory matter. It is not the ingeniously possible construction, but the plainly normal construction which determines the question of libel, or no libel, in written words which are maliciously published. In this case the natural inference from the published language is clearly defamatory.
The indictment is for a misdemeanor only. The respondent has admitted all the facts alleged against him, and rested his defense upon the opinion of the court whether those facts constitute the offense charged. That opinion is that upon his own confession he is guilty of publishing a libel as charged. Both the law and the *295fact being determined against Mm, nothing remains but judgment and sentence.

Exceptions overruled. Judgment for the State.